DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In the response filed 7/20/22, Applicant has amended claims 1, 10 and 19, and added new claim 20.  Claims 1, 10 and 19 have been amended to recite communicat[ing] “downlink control information (DCI) signaling that includes constellation selection signaling.”  Applicant argues that the cited references fail to disclose this limitation. The Examiner respectfully disagrees, as the cited references are considered to teach or fairly suggest the amended claim limitations.
In the proposed combination, Chinnici discloses communication of control information via a control channel (CC) between two devices, where an adapted working set of constellations is sent from a transmitter to a receiver (see p. 11, ll. 23-27; Fig. 4), and Sun transmits downlink control signals to a UE including a constellation identifier indicating a symbol constellation for following transmissions (see ¶¶ [0102]-[0103]).  Accordingly, downlink control information including constellation selection signaling is transmitted from a base station to the UE.
Further, Zhang discloses providing information associated with constellations using RRC signaling (¶ [0141]), and further discloses that specific selections from the RRC signaled constellation control information may be signaled using DCI (¶ [0147]).  Thus, when the teachings of the cited references are considered as a whole, the references teach or fairly suggest communicating downlink control information (DCI) that includes constellation selection signaling indicating a selected constellation of the multiple constellations.
The claims stand rejected, as detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. U.S. Patent App. Pub. No. 2017/0331662 in view of Chinnici et al. WIPO Publication Number WO 2015/120891, Zhang et al. U.S. Patent App. Pub. No. 2018/0192424 and Jia et al. U.S. Patent App. Pub. No. 2016/0065401.
Regarding claims 1, 10 and 19, Sun discloses a method in an apparatus (i.e. 1205), comprising a communication interface 1240, a processor 1225 and a non-transitory computer readable medium 1230 storing program instructions 1235 (see Fig. 12, ¶¶ [0123], [0144]), comprising communicating, in a wireless communication network, constellation selection signaling indicating a selected constellation of multiple constellations of a constellation set to be used in modulation of data for transmission in the wireless communication network, as Sun discloses transmitting an indicator of a constellation type that is used, including indices associated with the symbol constellation (¶ [0086]), where a UE receives control signals from a base station indicating a symbol constellation for following transmissions (see ¶¶ [0101]-[0103]), and is thus downlink control information signaling (¶ [0045]); and communicating data, modulated using one of the multiple constellations (i.e. step 505 – Fig. 5).  
While Sun discloses RRC signaling (¶ [0057]), Sun does not expressly disclose RRC signaling that includes constellation set signaling associated with modulation of data using each constellation in a constellation set that comprises multiple constellations.
Chinnici discloses a control channel (CC) between two communications devices, where a set of adapted and optimized constellations is sent from a transmitter 400A to a receiver 400B (see p. 11, ll. 26-27).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to communicate information about the set of constellations that are available, as suggested by Chinnici, in the method and apparatus of Sun, to ensure that both the transmitter and the receiver are using a constellation from the same constellation set (see Chinnici, p. 8, l. 37 to p. 9, l. 3).
Further, Zhang discloses using RRC signaling by a base station to a UE to configure various parameters associated with the UE, including parameters associated with constellations (see ¶ [0141]), and further discloses use of DCI signaling for providing specific selections from the RRC signaled constellation control information (¶ [0147]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use RRC signaling to convey information from a base station to a UE, along with DCI signaling to provide selection information from the RRC signaled information, as suggested by Zhang, in the method and apparatus of Sun in combination with Chinnici, as it is a known way of conveying control information with predictable results (see MPEP 2143.I.A. “Combining prior art elements according to known methods to yield predictable results).
In addition, Sun does not expressly disclose that different constellation points in the selected constellation indicated in the constellation selection signaling correspond to different constellation labels.  However, Jia discloses in Figs. 3-5 examples of constellations where different points correspond to different labels (i.e. each symbol point has a unique set of bits corresponding to that symbol).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use constellations such as those disclosed by Jia, where different constellation points in the selected constellation indicated in the constellation selection signaling correspond to different constellation labels, in the system of Sun et al., as it allows for the use of typical symbol constellations used in signal mapping, yielding predictable results (see MPEP 2143.I.A.).
Regarding claims 2, 3, 11 and 12, Sun et al. disclose a communication system for transmitting information regarding a constellation set and a selected constellation to modulate data, as described above, but do not expressly state that constellation set signaling is performed either explicitly associated with one or more of the constellations or implicitly associated with demodulation of data modulated using the constellations.
Jia discloses that signaling regarding structure of a constellation used may be explicit, implicit, or a combination thereof (¶ [0064]), where information about the constellations includes information associated with demodulation of data.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide explicit or implicit signaling, as suggested by Jia, in the method and apparatus of Sun et al., as they are known ways of providing communication parameters from a transmitter to a receiver.
Regarding claims 4 and 13, in the proposed combination, Sun discloses receiving the data modulated using one of the multiple constellations (see step 505 – Fig. 5), and Chinnici also discloses receiving data of a selected constellation (see Fig. 4), and transmitting, to a transmitter sending the data, feedback (i.e. CEP1) associated with the data (see p. 8, ll. 18-19; p. 11, ll. 5-6).
Regarding claims 5 and 14, the feedback (CEP1) is indicative of noise (p. 7, ll. 22-31).
Regarding claims 6 and 15, in the proposed combination, Sun discloses transmitting the data modulated using one of the multiple constellations (see Fig. 4), and Chinnici also discloses transmitting, to a receiver, data of a selected constellation, (see Fig. 4), and receiving, from the receiver, feedback (i.e. CEP1) associated with the data (see p. 8, ll. 18-19; p. 11, ll. 5-6).
Regarding claims 7 and 16, the feedback (CEP1) is indicative of noise (p. 7, ll. 22-31).
Regarding claims 8 and 17, Sun further discloses receiving signaling indicative of a change in modulation of data, as Sun discloses that throughout communications, the UE receives indications of a structure of the constellation type, which may be different from one group of transmissions to the next, identifies a constellation associated with transmission of the signal, and receives data modulated according to the change in modulation (see ¶¶ [0086]-[0087]).
Regarding claims 9 and 18, Sun further discloses transmitting data modulated according to a change in modulation of data, where the change in modulation may comprise a change in a constellation, as Sun discloses that throughout communications, the UE receives indications of a structure of the constellation type, which may be different from one group of transmissions to the next, identifies a constellation associated with transmission of the signal, and receives data modulated according to the change in modulation (see ¶¶ [0086]-[0087]).
Regarding claim 20, in the proposed combination, Chinnici discloses that the TX comprises a signal point optimizer 418B that determines the points of the optimized working set signal constellations, and sends the working set of signal constellations from the TX working set to the RX working set (p. 11, ll. 23-27), where one skilled in the art would recognize that points of a constellation correspond to expected noiseless and distortionless receive points (see Fig. 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Lauer et al. U.S. PG Pub. No. 2007/0077969 describe actual received points relative to hypothetical noiseless receive points corresponding to transmit constellation points (¶ [0056]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/1/2022